Citation Nr: 0634293
Decision Date: 11/06/06	Archive Date: 01/31/07

Citation Nr: 0634293	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-03 711A	)	DATE NOV 06 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for a right foot disability, status post fractures of the 
third, fourth, and fifth long bones of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served in the Army National Guard from with 
various periods of training, including a period in July 1976 
during which he incurred his service-connected right foot 
disability (residuals of fractures of the right foot).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The file was originally before the RO in 
St. Petersburg, Florida, but the veteran currently lives in 
Jessup, Georgia.  

The veteran testified at a Board videoconference hearing in 
November 2003.  Although the veteran testified before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board, the veteran indicated in April 2006 that he did not 
want another hearing with a different VLJ.  See 38 C.F.R. § 
20.707 (2005).    


VACATE

In an April 2006 decision, the Board denied the veteran's 
claim for a disability rating greater than 30 percent for the 
service-connected right foot disability.  

In May 2006, the Board received correspondence from the 
veteran in which he submitted additional records of VA 
medical treatment from March 2006 and May 2006, prior to and 
immediately after the Board's decision in this case.  The 
undersigned was not aware of this evidence, which was not 
considered in the April 2006 Board decision.  However, VA is 
charged with constructive knowledge of evidence generated by 
the VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board, on its own motion, may vacate an appellate 
decision if an appellant has been denied due process.  See 
38 C.F.R. § 20.904 (2005).  Here, the Board finds that its 
consideration of the veteran's claim on appeal was based on 
an incomplete record, and the veteran has not been afforded 
full due process of law.  Accordingly, the Board of Veterans' 
Appeals decision dated April 21, 2006 is hereby VACATED in 
its entirety.  

In view of the Board's order vacating its April 21, 2006 
decision, the veteran's claim will be considered de novo, and 
a new final decision, based on all the evidence of record, 
including subsequent VA treatment records, will be issued.  
However, before a de novo Board decision is rendered, a 
waiver solicitation letter was sent to the veteran with 
regard to the additional VA treatment records he submitted.  


ORDER

The Board decision of April 21, 2006 is vacated.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0611571	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  01-03 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for a right foot disability, status post fractures of the 
third, fourth, and fifth long bones of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served in the Army National Guard from with 
various periods of training, including a period in July 1976 
during which he incurred his service-connected right foot 
disability (residuals of fractures of the right foot).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The file was originally before the RO in 
St. Petersburg, Florida, but the veteran currently lives in 
Jessup, Georgia.  

The veteran testified at a Board videoconference hearing in 
November 2003.  Although the veteran testified before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board, the veteran indicated in April 2006 that he did not 
want another hearing with a different VLJ.  See 38 C.F.R. § 
20.707 (2005).    

Finally, it is noted that the veteran submitted additional 
evidence in November 2004.  The submission of such evidence 
was accompanied by a waiver of RO consideration, signed by 
the veteran.  


FINDING OF FACT

The veteran's right foot disability is currently evaluated as 
30 percent disabling; there is no objective evidence of loss 
of use of the right foot, ankylosis of the right ankle, or 
bilateral flatfoot or claw foot rising to a disability level 
of 50 percent.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5276, 5278, 
5284 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Historically, the veteran fractured the third, fourth, and 
fifth long bones of the right foot in July 1976 during 
training while in service.  His foot was in a cast for four 
weeks, and he received crutches.  Subsequently, a June 1997 
rating decision granted service connection for a right foot 
disability, status post fracture and rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284, other foot 
injuries.  38 C.F.R. § 4.20.  At that time, the disability 
was rated as noncompensable.  

By an October 1998 rating decision, the noncompensable 
evaluation was increased to 30 percent under Code 5284, 
effective from January 1996.  The RO continued the 30 percent 
evaluation in the February 2000 rating decision on appeal. 

Under Code 5284, a 30 percent rating is in order when the 
other foot injury is classified as "severe."  The words 
"moderate," "moderately severe," and "severe" are not defined 
in Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

In order to warrant a higher rating, the note to Code 5284 
indicates that a 40 percent disability rating may be assigned 
if there is actual loss of use of the foot.  "Loss of use of 
a foot" is defined as no effective function remaining other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of 
balance, propulsion, etc., which could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 4.63.   

Examples under 38 C.F.R. 4.63 which constitute loss of use of 
a foot include extremely unfavorable ankylosis of the knee, 
complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity of 3 1/2 inches or more, or 
complete paralysis of the external popliteal nerve and 
consequent footdrop.   
 
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In addition, when evaluating disability from arthritis, 
objective indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion of both the damaged joint and the opposite undamaged 
joint must be considered.  38 C.F.R. § 4.59.

In cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot 
injury, and whether it involves limitation of motion.  
VAOPGCPREC 9-98 (Aug. 14, 1998).  

There are other potential Diagnostic Codes which provide for 
a rating higher than 30 percent.  However, there is no 
evidence or contention by the veteran of ankylosis (meaning 
complete bony fixation of the ankle) (Code 5270).  38 C.F.R. 
§ 4.71a.  Therefore, this Code will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  However, the evidence shows that the veteran's 
right foot disability could be rated under Codes 5276 and 
5278, in addition to Code 5284.  Therefore, the Board will 
evaluate the disability under the Code that will provide the 
most favorable rating.

The Board finds that the overall disability picture does not 
rise to the level required for an evaluation in excess of 30 
percent for the veteran's right foot disability under any 
applicable Diagnostic Code.  38 C.F.R. § 4.7.

With respect to Code 5276, concerning acquired flatfoot (pes 
planus), a 30 percent rating is warranted for severe 
bilateral flatfoot where, there is objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating 
applies where the evidence shows pronounced bilateral 
flatfoot, demonstrated by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a. 

With regard to pes planus, the December 2004 VA examination 
and a VA outpatient podiatry consult from October 2004 
diagnosed the veteran with bilateral pes planus.  Despite 
exhibiting associated pronation of the foot, the December 
2004 examiner noted that the veteran did not have any 
tenderness and the Achilles tendon was normal and 
"contracted normally."  There was no mention of severe 
spasm of the Achilles tendon.  No significant calluses were 
present, although the October 2004 consult showed "bunion 
deformities."  Likewise, there was no indication of marked 
inward displacement.  The October 2004 podiatry consult 
reported that the veteran was given full-length arch-support 
insoles to help realign the foot in a more functional 
position, however, the December 2004 examiner noted that the 
veteran was not wearing the inserts provided to him.  

The Board finds these reports are entitled to great probative 
weight and provide evidence against this claim.  
Consequently, the evidence does not demonstrate bilateral pes 
planus disability commensurate with a 50 percent rating under 
Code 5276.  38 C.F.R. § 4.7.  

In consideration of Code 5278, a 50 percent rating for 
bilateral acquired claw foot (pes cavus) is in order where 
the evidence shows marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  With all toes tending 
to dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads, a 30 percent evaluation is in order for 
bilateral claw foot.  

In this respect, private medical records of "J.M.," MD., 
dated from June 2002 to November 2002 indicated that the 
veteran had bilateral claw feet.  Furthermore, private 
medical evidence from "D.P.," MD., documented that the 
veteran was diagnosed with hammer digit syndrome for the 2nd, 
3rd, 4th, and 5th toes on both feet.  The evidence indicates 
that, following right foot surgery performed in January 2003 
(see "D.P.", MD private records and VA examination of 
December 2004), the veteran no longer had any hammer toes on 
the right foot.  In any event, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5278, for claw 
foot, because the veteran did not have bilateral hammer toes 
on all digits of the feet, marked contraction of plantar 
fascia with dropped forefoot, or marked varus deformity.  
Although the veteran did have painful calluses on the both 
feet associated with his hammer toe condition (see Dr. M. 
record of July 2002 and Dr. P. record of December 2002), the 
overall disability picture does not more closely approximate 
the criteria required for a 50 percent evaluation under Code 
5278. 38 C.F.R. § 4.71a.

Finally, with respect to a 40 percent rating for loss of use 
of the foot under Code 5284, while the veteran's right foot 
disability is significant, the medical evidence does not show 
that he has actually lost the use of the foot.  According to 
the December 2004 VA examiner, the veteran is able to walk 
beyond 200 feet, and stand, albeit with limitations, and 
clearly does not suffer from loss of use of the right foot.  
The evidence demonstrates he has more function in the foot 
than would be served with an amputation stump.  See 38 C.F.R. 
§ 4.63.  His gait was unremarkable, and at times he uses a 
cane to ambulate.  

The veteran also has arthritis in both feet (see October 2004 
VA podiatry consult).  There is no evidence of ankylosis, 
shortening of the right extremity, or complete paralysis of 
the external popliteal nerve and consequent footdrop.    

Although the December 2004 examiner did not specifically 
address functional loss, he did acknowledge that the veteran 
has significant pain in the right foot.  The examiner went on 
to note that the veteran is still able to do recreational 
therapy and lift weights.  In fact, in June 2002, Dr. M. 
noted bilateral foot strength of 5/5.  The record is silent 
as to swelling, atrophy, muscle spasm, or instability.  
Furthermore, there is no indication from VA treatment records 
or private medical evidence of decreased range of motion due 
to functional loss.  

In sum, the Board finds that the current findings, to include 
any functional impairment due to pain as set forth in the 
Deluca case, are adequately reflected in the current 30 
percent rating in effect, which does contemplate severe 
impairment under Code 5284.  Thus, he does not meet the 
criteria for a 40 percent evaluation under Code 5284.

Therefore, the criteria for an increased disability 
evaluation are not met.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 30 percent for a right foot 
disorder.  38 C.F.R. § 4.3.  The appeal is denied.

It is undisputed that the veteran's service-connected 
disability has some effect on his employment (see e.g., 
videoconference hearing transcript of November 2003 and 
personal hearing transcript of October 1998), but as noted 
above, the schedular rating criteria are designed to take 
such factors into account.  Without taking into consideration 
those factors, the current evaluation could not be justified.  
Notably, the veteran also has been in a substance abuse 
program.  There is simply no evidence of exceptional or 
unusual circumstances to warrant referring the case for 
extra-schedular consideration.  38 C.F.R.  § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).   See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letters dated in 
September 2002, January 2003, and March 2004, as well as 
information provided in the rating decision, statement of the 
case (SOC), and supplemental statements of the case (SSOCs), 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  The veteran has also responded to the VCAA letters 
by providing authorization for records, submitting evidence 
himself, and testifying before the Board.  

In addition to the above, the July 2005 SSOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 C.F.R. § 3.159.  
The Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The Board observes that the adverse determination on appeal 
was issued in February 2000, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).  Moreover, the Board 
emphasizes that the veteran has not made any showing or 
allegation that the timing of receipt of VCAA notice has 
prejudiced him in any way.  

Finally, the Board notes that the March 2004 VCAA letter from 
the RO specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini, 18 
Vet. App. at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the right foot disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for an increased rating for his 
right foot disability, any questions as to the effective date 
to be assigned are rendered moot.  

In the January 2006 Appellant's Brief, the veteran's 
representative contends that the December 2004 VA examination 
was inadequate as it did not fully discuss the Deluca factors 
and functional loss.  If an examination report does not 
contain sufficient detail, or the diagnosis is not supported 
by the findings on the examination report, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
However, as consideration of the Deluca factors would not 
provide a basis for a higher rating under Code 5284 because 
there is simply no support for loss of use of the right foot 
(the veteran's own statements would not support such a 
finding), the Board finds that no prejudice results to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).      

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
February 2004 remand.

With respect to the duty to assist, the RO has secured the 
veteran's service personnel records, a VA examination, VA 
outpatient records, and private medical evidence as 
identified and authorized by the veteran.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 30 percent for a right foot 
disability is denied



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


430061784    061229    1710375    06-40271

Citation Nr: 0640271	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  96-23 000	)	DATE DEC 29 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for Hodgkin's disease 
from January 20, 1995 to October 22, 1995, currently 
evaluated at 30 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for muscular dystrophy with mild limitation of motion of the 
neck, secondary to radiation treatment of Hodgkin's disease, 
evaluated as a residual of Hodgkin's disease.

3.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the right upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.

4.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the left upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION


The veteran served on active duty from June 1974 to June 
1976. 

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs Regional Office in North Little Rock, 
Arkansas.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

On August 2, 2005, the Board issued a decision which denied 
the veteran's claims as listed on the first page of this 
Order.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2006, the Court issued an Order 
granting a Joint Motion for Remand (Joint Motion), which 
found deficiencies within the Board's August 2005 decision 
that precluded effective judicial review.  Under these 
circumstances, the Board finds that its prior decision in 
August 2005 equates to a denial of due process and therefore 
must be vacated.  

Accordingly, in order to prevent any prejudice to the 
veteran, the August 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the August 2005 decision by the Board had never been 
issued.


ORDER

The August 2, 2005, decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0520813	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  96-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for Hodgkin's disease 
from January 20, 1995 to October 22, 1995, currently 
evaluated at 30 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for muscular dystrophy with mild limitation of motion of the 
neck, secondary to radiation treatment of Hodgkin's disease, 
evaluated as residual of Hodgkin's disease.

3.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the right upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease.

4.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the left upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease.



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and December 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office in North Little Rock, Arkansas (RO), and 
a November 1998 Board remand.

The Board observes that the veteran filed a claim of 
entitlement to service connection for myositis, claimed as a 
muscle disorder, to include as secondary to his service-
connected Hodgkin's disease, in May 1994, and again in 
January 1995.  This claim was denied by a February 1996 
rating decision.  The veteran appealed this decision to the 
Board, and in a November 1998 Board decision, the previous 
denial was upheld.  In July 2000, the veteran filed a claim 
to reopen his claim for a muscle disorder.  A November 2001 
rating decision denied the claim to reopen the claim for lack 
of new and material evidence.  The veteran appealed this 
decision to the Board.  In a January 2004 Board decision and 
remand, the claim to reopen the claim of entitlement to 
service connection for a muscle disorder, to include as 
secondary to his service-connected Hodgkin's disease, was 
reopened and remanded back to the RO.  By a December 2004 
rating decision, service connection for muscular dystrophy, 
right upper extremity weakness was granted, and left upper 
extremity weakness were granted, all as residual conditions 
as due to treatment for the veteran's service-connected 
Hodgkin's disease.  Consequently, the benefit sought on 
appeal, i.e., service connection for a muscle disorder has 
been granted, thus satisfying the veteran's appeal on this 
issue.  However, as these disorders are being rated as 
residuals of Hodgkin's disease, and a clam for an increased 
rating for Hodgkin's disease is before the Board, the 
evaluations of these issues are now before the Board for 
appellate review.  

Upon careful review of the claims file, the Board observes 
that the veteran asserted a claim of entitlement to service 
connection for a sinus condition, to include as secondary to 
Hodgkin's disease in March 1996, entitlement to service 
connection for scars on the neck and arms in August 2001, 
entitlement to service connection for anemia, to include as 
secondary to Hodgkin's disease in December 2001, entitlement 
to service connection for bilateral foot and ankle disorders 
in December 2001, entitlement to service connection for 
hemorrhoids in May 2003, a claim of entitlement to an 
increased rating for his service-connected thyroid condition 
in May 2003, and a claim of entitlement to service connection 
for "mental disturbance" in April 2004.  None of these 
issues has been developed for appellate review.  As such, 
they are referred to the RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  For the period of time from January 20, 1995 to October 
22, 1995, the veteran's service-connected Hodgkin's disease 
is manifested by generalized muscle weakness.

2.  The veteran's muscular dystrophy with mild limitation of 
motion of the neck, secondary to radiation treatment of 
Hodgkin's disease, evaluated as residual of Hodgkin's 
disease, is manifested by mild generalized weakness and 
muscle atrophy in the neck and shoulder girdle.

3.  The veteran's weakness of the right upper extremity, 
secondary to radiation treatment of Hodgkin's disease, 
evaluated as residual of Hodgkin's disease, is manifested by 
mild incomplete paralysis.

4.  The veteran's weakness of the left upper extremity, 
secondary to radiation treatment of Hodgkin's disease, 
evaluated as residual of Hodgkin's disease, is manifested by 
mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
Hodgkin's disease, from January 20, 1995 to October 22, 1995, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).

2.  The criteria for an initial rating in excess of 30 
percent for muscular dystrophy with mild limitation of motion 
of the neck, secondary to radiation treatment of Hodgkin's 
disease, evaluated as residual of Hodgkin's disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.117, 4.124a, Diagnostic Code 7709-8023 (2004).

3.  The criteria for an initial rating in excess of 20 
percent for weakness of the right upper extremity, secondary 
to radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.117, 4.124a, Diagnostic Code 7709-8510 (2004).

4.  The criteria for an initial rating in excess of 20 
percent for weakness of the left upper extremity, secondary 
to radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.117, 4.124a, Diagnostic Code 7709-8510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, this letter was sent to the 
appellant subsequent to the original rating actions on 
appeal.  However, the original ratings were issued prior to 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Nevertheless, VA notified the veteran by a letter 
dated in March 2004 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  Thereafter, 
the veteran notified VA that he had no additional evidence to 
submit.  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and was also 
notified in the statement of the case and five supplemental 
statements of the case what evidence had been received.  The 
veteran was afforded VA examinations in June 1995, July 1995, 
December 1995, March 1996, March 1998, May 1999, March 2001, 
two examinations in July 2001, another examination in June 
2002, and one in July 2004.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
Id.; see also Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

An Increased Rating For Hodgkin's Disease From January 1995 
To October 1995.

The veteran served on active duty from June 1974 to June 
1976.  Service connection was established for Hodgkin's 
disease, effective from November 25, 1993, and a 30 percent 
disability evaluation was assigned.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7709 (1993).  Under Diagnostic Code 7709, a 
30 percent evaluation applies if there is occasional low-
grade fever, mild anemia, fatigability, or pruritus.  Id.  In 
January 1995, the veteran filed a claim for entitlement to an 
increased evaluation for his service-connected Hodgkin's 
disease.

During the pendency of the veteran's claim for an increased 
rating for his Hodgkin's disease, the rating schedule 
criteria for determining the disability evaluations to be 
assigned for Hodgkin's disease were changed.  New regulations 
updating the portion of the rating schedule that addresses 
hemic and lymphatic systems became effective on October 23, 
1995.  See 60 Fed. Reg. 49225 (Sept. 22, 1995).  
Consequently, by a December 2004 rating decision, which was 
effective from September 22, 1995, the service-connected 
Hodgkin's disease was rated on residual conditions in 
accordance with the revised rating criteria.  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (2004).  Nevertheless, the 
appeals period for the veteran's claim of entitlement to an 
increased rating for his service-connected Hodgkin's disease 
spans from January 20, 1995, the date the veteran's claim for 
increase was received, to October 22, 1995, the day prior to 
the effective date of the revised regulations.  See 
VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)

The medical evidence of record, which is pertinent to the 
appeals period, shows that the veteran sought VA medical 
treatment for a scar, dermatitis, mild hypertension, and two 
abnormal electrocardiograms.  Additionally, in January 1995, 
the veteran complained of muscle weakness, and underwent a 
left deltoid muscle biopsy.  The pre-operative diagnosis was 
to rule out myositis, and "neuromuscular weakness" was also 
noted.  A March 1995 treatment note indicates that the 
veteran complained of "occasional facial and lower extremity 
'twitching,'" and "myopathy," which, the note continued, 
"is unexplained."  Reference was made to the biopsy report 
indicating "non-specific myopathy" with inflammation.


A VA examination report from June 1995 reveals that the 
veteran did not complain of chills, fever, night sweats, poor 
appetite, or weight loss.  Upon physical examination, the 
veteran's lymph nodes were not palpable, and a well-healed 
scar was observed in the left cervical region.  The diagnosis 
was, "Hodgkin's disease, treated with radiation therapy, in 
remission since 1987."

Subsequently, in July 1995, the veteran underwent another VA 
examination.  The veteran complained that he had experienced 
"some weakness" in his hands approximately one year 
earlier.  He reported that "sometimes" he "just did not 
have as much strength in his arms and in his legs."  He also 
reported "it was suggested to him by some physician that he 
has myositis."  The veteran reported that he had never had a 
muscle biopsy done.  The veteran did not complain of swollen, 
sore muscles.  He reported that he had not been on any 
therapy for myositis, and stated that he did not have as much 
strength as other times.  The physical examination of all 
muscle groups revealed excellent supranormal muscle 
development.  The examiner not that there was no evidence of 
muscle weakness or atrophy in any muscle groups.  There was 
also no evidence of tenderness or swelling.  The examiner 
noted that the veteran had "excellent" grip in both hands.  
A diagnosis of "Myositis, not found" was reported; however, 
there is a crossing out of "not found," above which the 
word "mild" is handwritten.  The report is a photocopy.

As stated in the veteran's October 1995 notice of 
disagreement, the veteran believes that his Hodgkin's disease 
warrants a disability rating in excess of 30 percent.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Under 
the applicable rating criteria in effect prior to October 23, 
1995, a 100 percent rating was assigned for acute (malignant) 
or chronic types of Hodgkin's disease with frequent episodes 
of high and progressive fever or febrile episodes with only 
short remissions, generalized edema, ascites, pleural 
effusion, or severe anemia with marked general weakness.  38 
C.F.R. § 4.117, Diagnostic Code 7709 (1995).  A 60 percent 
rating was warranted if there was evidence of general 
muscular weakness with loss of weight and chronic anemia, or 
secondary pressure symptoms such as marked dyspnea, edema 
with pains and weakness of extremity, or other evidence of 
severe impairment of general health.  Id.  Again, a minimum 
30 percent evaluation was assigned where there is evidence of 
occasional low-grade fever, mild anemia, fatigability, or 
pruritus.  Id.  A note to Diagnostic Code 7709 provides that 
a 100 percent rating will be continued for one year following 
cessation of surgical, x-ray, antineoplastic, chemotherapy, 
or other therapeutic procedure.  Id.  If there has been no 
local recurrence or invasion of other organs, the disease was 
to be rated based on residuals.  Id.

With consideration of the entire record appropriate to the 
period between January 20, 1995 and October 22, 1995, the 
Board finds that the manifestations of the veteran's 
Hodgkin's disease warrant no more than the assigned 30 
percent evaluation.  Although there was evidence of muscle 
weakness, none of the other symptoms associated with the next 
higher rating of 60 percent were present.  Id.  There was no 
evidence of loss of weight, chronic anemia, marked dyspnea, 
edema, or pain with weakness.  There was, likewise, no 
indication of "other evidence of severe impairment of 
general health."  Id.

Accordingly, a disability evaluation in excess of 30 percent 
for the veteran's Hodgkin's disease from January 20, 1995 to 
October 22, 1995, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

An Initial Rating For Residual Muscular Dystrophy.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco, 7 Vet. App. 55.  However, the Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.


As stated above, the Rating Schedule criteria for determining 
the disability evaluations to be assigned for Hodgkin's 
disease were changed during the pendency of the veteran's 
claim for an increased rating.  The new regulations updating 
the portion of the rating schedule that addresses hemic and 
lymphatic systems became effective on October 23, 1995.  See 
60 Fed. Reg. 49225 (Sept. 22, 1995).  Consequently, the 
veteran's service-connected Hodgkin's disease was rated on 
residual conditions in accordance with the revised rating 
criteria.  See 38 C.F.R. § 4.117, Diagnostic Code 7709 
(2004).  Effective October 23, 1995, a 100 percent rating is 
assigned to Hodgkin's disease with active disease or during a 
treatment phase.  Id.  A note to Diagnostic Code 7709 
provides that a 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures.  Id.  Six 
months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Id.  If there has been no local 
recurrence or metastasis, the rating is based on residuals.  
Id. 

By a December 2004 rating decision, service connection was 
granted for muscular dystrophy with mild limitation of motion 
of the neck, secondary to radiation treatment of Hodgkin's 
disease, evaluated as residual of Hodgkin's disease, which 
was assigned a disability evaluation of 30 percent.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2004).  The hyphenated diagnostic code in this case 
indicates that Hodgkin's disease under Diagnostic Code 7709 
is the service-connected disorder, and muscular dystrophy 
under Diagnostic Code 8023 is a residual condition.

Under 38 C.F.R. § 4.124a, except where otherwise noted, 
disability from neurological conditions and convulsive 
disorders, such as progressive muscle atrophy, and/or 
muscular dystrophy, to include myopathies, and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.124a (2004).  Psychotic 
manifestations, complete or partial loss of the use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, trembling, visceral manifestations, 
etc., are to be considered, with reference made to the 
appropriate bodily system of the schedule.  Id.  Partial loss 
of use of one or more extremities from neurological lesions 
shall be rated by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  Id.

Under Diagnostic Code 8023, the minimum rating to be assigned 
for progressive muscular atrophy is 30 percent.  Id.  For the 
assignment of this minimum rating, it is required that there 
be ascertainable residuals.  Id. at Diagnostic Code 8023, 
Note.  Determinations as to the presence of residuals not 
capable of objective verification, i.e., headaches, 
dizziness, and fatigability, must be approached on the basis 
of the diagnosis recorded.  Id.  These subjective residuals 
will be accepted for rating when they are consistent with the 
disease, and not more likely attributable to another disease, 
or to no disease.  Id.  It is of exceptional importance that 
when ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes that were utilized as bases of 
the higher evaluation be cited, in addition to the codes 
identifying the diagnoses.  Id.

The medical evidence of record subsequent to October 1995 
shows that the veteran sought VA medical treatment in 
November 1995 for "chronic myositis" with creatine 
phosphokinase (CPKs) greater than 1000.  The examiner noted 
that the CPKs had never been explained and a muscle biopsy 
showed non-specific myopathy.  The veteran also complained of 
arthralgia in the knees and hips.  The examiner noted that 
there was no specific etiology regarding the myopathy, and 
that the arthralgia may be exacerbated by obesity, but the 
examiner could not rule out connective tissue disease.  The 
veteran was counseled in weight reduction, and was also 
instructed to take Ibuprofen for his joint pain.

Upon VA examination in December 1995, the veteran denied 
chills, fever, night sweats, or a cough.  The veteran 
indicated that he had not had a recurrence of Hodgkin's 
disease.  Upon physical examination of the veteran's 
lymphatic and hemic systems, the physician noted the 
veteran's two well-healed scars from his previous node 
biopsies.  The physician found no cervical adenopathy, 
bleeding bruises, or petechiae.  There was no indication of a 
muscle condition.

A private consultation report from February 1996 indicates 
that the veteran sought treatment for a "dull ache" in the 
frontal region of his head.  The physician stated that the 
veteran's description was "consistent with a diagnosis of 
tension-type headache."  The veteran reported no history of 
seizure disorder, cognitive impairment, change in visual 
acuity, transient visual obscuration, central or peripheral 
visual loss, diplopia, facial numbness, facial weakness, 
deafness, tinnitus, vertigo, speech disturbance, lateralized 
limb complaints, difficulty with gait, or altered bowel or 
bladder function.  The veteran reported working fulltime 
without restriction.  The veteran denied fever, night sweats, 
weight loss, lymphadenopathy, or a family history of 
neuromuscular disease.

The clinical examination revealed the veteran to be "in good 
health."  A "small" lymph node, which was nontender, was 
palpable over the left posterior cervical region.  Upon 
neurological examination, there was no evidence of 
dysarthria, aphasia, cognitive impairment, or overt 
depression.  Motor examination revealed normal bulk and tone 
in all four extremities.  A formal assessment of strength 
revealed "mild" weakness of the neck flexors and deltoid 
muscle bilaterally.  Manual muscle testing, including neck 
flexors, neck extensors, deltoid, supraspinatus, 
infraspinatus, biceps, brachioradialis, triceps, wrist/finger 
extensors, small muscles of the hands, hip flexors, hip 
extensors, hip abductors, hip adductors, quadriceps, 
hamstrings, dorsiflexors, and plantar flexors, was otherwise 
normal.  The veteran's reflexes were graded as hypoactive, 
but symmetrical and without asymmetry noted on testing the 
biceps, brachioradialis, triceps, finger, knee, and ankle 
jerks.  The ankle jerk was the best preserved.  Plantar 
response was flexor, bilaterally.  Sensory examination 
revealed equal appreciation of pinprick, vibration, and joint 
position sense in all four extremities.  Cerebellar testing 
was assessed normal in upper and lower extremities.  The 
veteran's stance and gait were unrestricted.

The private physician stated that the veteran's clinical 
evaluation "demonstrates mild myopathic pattern weakness."  
The physician also indicated that the veteran's medical 
history indicated sarcoidosis, and that his "current 
identified problems are considered unrelated to his prior 
diagnosis of Hodgkins' [sic] or prior radiation treatment."

A private clinical note from approximately one week later in 
February 1996 indicates that the veteran underwent an 
electromyographic examination, which demonstrated mild 
abnormality consistent with a myopathic process.  The 
sternoclavicular joint bilaterally, and the right knee, 
showed increased activity "consistent with mild 
osteoarthritis."  The physician stated, "It would appear 
that the most probable diagnosis is a low-grade inflammatory 
myopathy."

The veteran underwent another VA examination in March 1996.  
He reported a medical history consistent with the above.  He 
reported experiencing occasional frontal headaches but 
indicated that they were relieved with Ibuprofen or aspirin.  
The veteran reported that he had an area in the left side of 
his neck that he thought was a lymph node.  Upon physical 
examination of the veteran's lymphatic and hemic systems, the 
physician noted the veteran's two well-healed scars from his 
previous node biopsies.  The physician noted a freely 
moveable and rubbery one-centimeter by one-centimeter node.  
It was not attached to overlying skin or underlying 
strictures.  There was no petechia, bleeding, or bruising.  
The diagnoses were Hodgkin's disease treated by excision of 
cervical nodes and local radiation therapy; hypertension, 
under control; and recurrent sinusitis with sinus headaches.  
There was no indication of a muscle condition.

A VA outpatient treatment note from November 1996 indicates 
that the veteran complained of pain in his knees and fingers.

A VA outpatient treatment note from January 1997 indicates 
that the veteran complained of "muscle spasms type pain in 
both legs."  The veteran denied swelling in his groin and 
night sweats.  The physical examination found nothing 
contributory to the veteran's complaints.

At a local hearing conducted in January 1998 before the RO, 
the veteran testified that he experienced body aches and 
muscle pain that began after he went through radiation 
treatment in 1987.  The veteran testified that he was 
scheduled to have another muscle biopsy within days of the 
local hearing.  He indicated that he felt like he was getting 
weaker.  The veteran alluded to a private physician report 
indicating that the veteran had arthritis in his knees and 
shoulders, and weakness in his knees.

Upon VA examination in March 1998, the veteran reported a 
one-year history of a nontender left posterior neck node, and 
that he was scheduled for a diagnostic excision at a private 
medical facility later in the month.  The veteran indicated 
that, other than the enlarged node, he was in remission from 
his Hodgkin's disease.  The veteran reported that he had no 
symptoms.  His weight had not fluctuated, and he had taken no 
lost time from his job.  

Physical examination revealed a "firm, rubbery, [two-
centimeter], non-tender node" in the left posterior cervical 
triangle area in the neck.  No other adenopathy was noted.  
The remainder of the examination was reported as 
"unremarkable."  The diagnosis was "Hodgkin disease, rule 
out relapse."  

Later in March 1998, the veteran sought treatment for 
experiencing "flu-like" symptoms for approximately three 
days.  He complained of an increased temperature, a sore 
throat, and a productive cough.  The veteran reported that he 
had "some dizziness" and a "general weak feeling," which, 
he reported, had also lasted approximately three days.  

A VA outpatient treatment noted dated in August 1998 shows 
that the veteran complained of blurred vision in conjunction 
with his hypertension.  The examiner noted to check 
retinopathy, and to rule out glaucoma.

A VA outpatient treatment note from March 1999 shows that the 
veteran complained of headaches, which he related to his use 
of a prescription medication taken on an empty stomach.

Upon VA examination in May 1999, the veteran reported a 
medical history consistent with the above.  He reported 
another lymph node but indicated it had been present for 
seven or eight years and had not changed any and had not been 
biopsied.  The veteran indicated that it swelled and was 
painful.  There was no evidence of recurrent Hodgkin's 
disease.  The veteran reported that he "was having some 
symptoms of myositis" in the early 1990s, but that he was 
not certain what the diagnosis was, and he did not require 
any treatment.  The veteran also indicated that he 
experienced headaches, but that he was able to work a full 
week at his job without difficulty.

The physician noted the veteran's well-healed scars.  A one-
and-a-half centimeter lymph node in the left posterior 
clavicle area was noted.  No other cervical adenopathy was 
noted.  It was also observed that the veteran had "some 
shotty inguinal nodes that are really not impressive."  The 
examiner stated, "There is no evidence that this gentleman's 
current symptoms are related to recurrent Hodgkin [sic] 
disease in my opinion."

In an August 2000 VA outpatient treatment note, the veteran 
indicated that his only active health problems were 
degenerative joint disease, internal hemorrhoids, and 
hypertension.

Upon VA examination in March 2001, the veteran reported a 
medical history consistent with the above.  He complained of 
"some easy fatigability and general muscle weakness and 
soreness."  There was no evidence of cervical adenopathy or 
enlarged lymph glands.  The veteran had a normal neurological 
examination.

VA outpatient treatment records from April 2001 show that the 
veteran reported experiencing frontal, nonthrobbing headache 
pain since his course of radiation treatment.  He denied 
weight loss, fevers, and night sweats.  A left posterior 
subcutaneous mass was noted.

The veteran underwent VA examination in July 2001.  The 
veteran reported that he had been on medication for his 
hypertension for approximately six or seven years, and he was 
concerned that his medications cause him to have headaches.  
The veteran also reported, "over recent years he has 
developed what he calls a 'miositis [sic],' which consists of 
discomfort in his muscles of the extremities and trunk."  
The veteran described the pain as "nonspecific," and 
indicated that the pain "tends to vary from place to 
place."  He indicated that the pain is not "particularly 
related" to activity, but that it may be "somewhat 
worsened" by activity and periods of inactivity.  A biopsy 
of the deltoid muscle was nonrevealing.

The physical examination revealed the same left posterior 
cervical lymph node as noted above.  The veteran's voice 
quality was normal.  The veteran complained of "slight 
tenderness" over a left deltoid scar, but "his muscles 
otherwise are not particularly tender," and no vesiculations 
were noted.  The physician stated that the only abnormality 
of the muscle exam was the subjective complaint of pain.  The 
physician noted that the veteran's hypertension was poorly 
controlled, and diagnosed diffuse myositis.  The physician 
opined that the myositis was not related to the localized 
radiation therapy or the Hodgkin's disease, but was not able 
to determine an etiology for the myositis.

An additional VA examination was conducted on the same day in 
July 2001.  The veteran reported that he began experiencing 
headaches within one year of his localized radiation 
treatment for Hodgkin's disease.  He reported experiencing 
headaches three to four times per week, lasting four to five 
hours.  He indicated that the pain was bifrontal and 
bioccipital in location, and consisted of a nagging, dull 
headache.  The veteran did not describe prostrating 
headaches, throbbing, nausea, vomiting, photophobia, 
phonophobia, or any focal neurological symptoms.  He reported 
taking Ibuprofen for the headaches.  The veteran reported 
having missed five days of work in three months because of 
his headaches.  There was no family history of headache, and 
no history of significant head trauma.

The physical examination revealed that the veteran was not in 
acute distress.  His pupils were equal and reactive to light, 
and his visual fields and extra ocular movements were full.  
There was no papilledema, facial weakness, nor sensory loss.  
The veteran's gag reflex was intact, and there was no tongue 
weakness.  Strength and muscle tone of all major muscle 
groups in the upper and lower extremities were within normal 
limits with no ataxia.  His gait was normal.  Sensory 
examination revealed that pain, touch, and proprioception 
were intact.  Biceps, triceps, patellar, and Achilles tendon 
jerks were 1+ and symmetrical.  Plantar responses were 
flexor, bilaterally.  The diagnosis was episodic muscle 
tension type headaches, with a normal neurological 
examination.  The physician was unable to directly relate 
muscle tension type headaches to Hodgkin's disease or the 
treatment for it.

A VA outpatient treatment note from October 2001 shows that 
the veteran complained of right leg pain of an approximate 
four-week duration.  Deltoid and quadriceps muscle biopsy 
revealed abnormal muscle with "non specific mild myopathic 
changes."  On physical examination of the joints and 
muscles, there was "no apparent muscle atrophy."  Manual 
muscle test revealed "4/5 and symmetrical in proximal 
muscles."  There was no muscle tenderness.  The veteran had 
full range of motion in all joints, with no synovitis, and no 
joint deformities.  The diagnoses were questionable 
malignancy associated polymyositis and right trochanteric 
bursitis.

An additional note from October 2001 indicates that the 
veteran had "chronically elevated" creatine kinase (CK) for 
"at least 6 years."  He reported constant pain down the 
right lateral aspect of his leg, which was worse at night.  
There was negative straight leg raising, and no pain upon 
rotation of the hip.  The examiner's impression was of 
chronic myopathic process, "I think we may be dealing with 
CK elevation from hypothyroidism, which is likely a result of 
his [radiation treatment]."  The examiner suggested ruling 
out neuropathy, and "maybe meralgia perasthetica."

A November 2001 VA outpatient treatment note indicates that 
the veteran reported having headaches since his course of 
localized radiation treatment.  He also complained of 
generalized muscle aches and pains.  The examiner noted that 
the veteran needed a muscle biopsy in order to diagnose the 
myopathy.  

VA outpatient treatment notes from April 2002 show that the 
veteran reported insidious muscle atrophy in the neck and 
shoulder girdle areas since 11/2 to 2 years ago.  Associated 
symptoms were noted as soreness of the girdle musculature, 
with the upper extremities greater than the lower, and with 
pain in the hands and legs.  The veteran's CPK was markedly 
elevated.  The veteran reported that the muscle soreness 
increased after more than 30 minutes of continued activity, 
mostly in the shoulder region.  The veteran stated that he 
did not feel constrained or functionally limited with loss of 
muscle bulk or strength in the girdle or neck areas.

Physical examination revealed protracted shoulder and marked 
atrophy of the cervical musculature, pectorals, supra and 
infraspinatus.  The veteran was also noted to have a shallow 
interscapular area and a very prominent mid trapezius.  The 
veteran's temporalis was atrophied, noted the left as greater 
than the right, but otherwise the facial musculature was 
reported as grossly normal.  The veteran was noted to have 
symmetrical sacral musculatures.  Upon manual muscle test, 
the veteran had equal strength for the distal upper 
extremities, and for the shoulder girdle musculature, 
"except for the pectorals, rotators which is -4/5 
bilaterally."  The veteran's neck flexors, extensors, and 
rotators were all -4/5.  The sensory examination was normal.  
Bilateral shoulder pain was noted on active range of motion 
beyond 90 degrees; however, range of motion was otherwise 
full including passive range of motion.  Full cervical range 
of motion was also noted.  

A May 2002 VA treatment memorandum indicates that the veteran 
was participating in a physical therapy regimen to relieve 
pain, improve his posture, and gain strength in the affected 
areas of his shoulders, neck and back.  

Upon VA examination in June 2002, the veteran reported that 
over the last decade, his strength slowly declined.  He 
indicated that he had difficulty at work when he sweeps the 
floor, or if he has to lift a 10-pound bag.  He reported that 
he had to use his arms to help him out of a chair.  The 
veteran stated he had noticed "twitching" of the muscles in 
his back.  He denied dysarthria, shortness of breath, 
palpitation, chest pain, and myoglobinuria.  He reported that 
he had mild myalgia after exercise.  The veteran that he 
occasionally had difficulty swallowing liquids.  He reported 
that he had normal motor development, and that he was not 
aware of anyone in his larger family with muscular dystrophy.

Upon physician examination, there was no edema and no skin 
changes.  The veteran had normal language and speech 
function.  Cranial nerves II through XII were normal, and the 
physician was not able to appreciate facial or neck weakness.  
Motor testing revealed a wasting of the pectoralis and 
suprascapular muscles, as well as, minimal wasting of the 
infra and supraspiantus, latissumus dorsi.  No fasciculation 
was noted.  Pseudo hypertrophy with mild "assymetria [sic] 
of the gastrocs and deltoid muscles" was observed.  Strength 
testing was equal, except at the pectoralis, which was 4+/5, 
the spinatii, which was 5-/5, the deltoids, which were 4+/4, 
the infrapatellar, which was 4+/5, the quadriceps and 
hamstrings, which were each 5-/5, and the glutei, which were 
5-/5.  "The veteran's reflexes were 1+ throughout, and no 
pathological reflexes noted.  Sensory testing revealed that 
the veteran had normal pain and vibratory sensation.  
Additionally, the veteran was able to hop on either foot.  He 
was also able to do a squat, and he was able to stand up from 
a chair without use of his hands with one rocking motion.  
The veteran's gait was normal.  Likewise, Rhomberg was 
normal, and there was no abnormal movement.

The diagnosis was limb-girdle muscular dystrophy.  The 
physician stated that contributing factors to the veteran's 
weakness included radiation induced muscular atrophy in the 
shoulder girdle, and his previously diagnosed hypothyroidism, 
which would also contribute to his generalized weakness.  

An outpatient treatment note from April 2003 indicates that 
the veteran had been diagnosed with diabetes mellitus 
approximately six months earlier.  He reported that his eyes 
watered while watching TV, and that he had decreased vision 
at a distance.

Upon VA examination in July 2004, the physician noted that 
the claims file showed evidence of increased CPK into the 
3000 as early as 1976.  The veteran reported that his 
symptoms of muscle weakness first began a few years after 
receiving radiation therapy in the area of his shoulders and 
back for Hodgkin's lymphoma.  It was noted that 
electromyogram (EMG) testing was not always significant for 
myopathic changes.  The veteran did not note any specific 
weakness in his lower extremities, nor did he complain of 
pain in his calves.  He reported no difficulty swallowing.

Physical examination revealed the veteran was well developed, 
well nourished and in no acute distress.  Cranial nerves II 
through XII were intact including strength of the 
sternocleidomastoid muscles.  It was noted that the veteran 
had good strength with shrugging his shoulders.  There was 
minimal weakness with flexion of the neck, and the veteran 
had good strength with extension.  It was noted that the 
veteran had mild weakness of the deltoid muscles, 
infraspinatus and subscapularis.  The remainder of the 
muscles in the upper extremities showed good strength.  There 
was slight weakness of the intrinsic muscles of the veteran's 
hand.  Strength was 4/5 in his iliopsoas muscles, and, the 
veteran had good strength in the hamstrings, quadriceps, 
dorsiflexors, and plantar flexors.  Deep tendon reflexes were 
1+ throughout.  The sensory examination revealed normal 
sensation to pinprick, vibration, and proprioception.  
Atrophy of the posterior neck muscles, as well as in the 
shoulder girdles was noted.  The physician found that the 
weakness tended to coincide with the veteran's hypothyroidism 
and following his radiation in a mantle distribution for 
Hodgkin's disease.  The physician opined that it was most 
likely that the veteran had a mild form of muscular dystrophy 
possible limb-girdle and that this was worsened with his 
subsequent radiation and his hypothyroidism.

Muscular dystrophy is currently rated at the minimum 30 
percent, as a residual condition due to treatment for the 
veteran's service-connected Hodgkin's disease under 
Diagnostic Code 7709-8023.  Under the provisions of 38 C.F.R. 
§ 4.124a, muscular dystrophy and their residuals may be rated 
from a minimum 30 percent to a maximum 100 percent in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. § 4.124a.  Complete or partial loss of the use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, trembling, visceral 
manifestations, etc., are to be considered, with reference 
made to the appropriate bodily system of the schedule.  Id.

The medical evidence of record indicates that there is no 
impairment of sensory function, to wit, the veteran 
experiences normal sensation to pinprick, vibration, and 
proprioception.  Further, although there is evidence that the 
veteran had "some struggle" when doing a squat, and that he 
had to accomplish "one rocking motion" in order to propel 
himself out of a chair without the use of his hands, he was 
able to hop on either foot, and there was "no abnormal 
movement."  Additionally, the veteran is not in complete or 
partial loss of the use of one or more of his extremities.  
The medical evidence is completely negative with regard to 
speech disturbance, gait disturbance, trembling, or visceral 
manifestations.  The veteran's generalized muscle weakness 
was consistently described as "mild," "minimal," and 
"slight," whereas his strength was consistently reported as 
"good."  Although there is one treatment note discussing 
the veteran's complaint of blurred vision, this was written 
in conjunction with treatment for his hypertension.  Further, 
years later, a note regarding his eyes watering while 
watching television, to include decreased vision at a 
distance, was written in conjunction with a notation 
regarding the veteran's nonservice-connected diabetes 
mellitus.  Consequently, there is nothing to suggest the 
veteran's sensory or motor impairment is in proportion with a 
rating in excess of the minimum 30 percent, already assigned.

Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, and 
fatigability, must be approached on the basis of the 
diagnosis recorded.  38 C.F.R. § 4.124a, at Note.  These 
subjective residuals will be accepted for rating when they 
are consistent with the disease, and not more likely 
attributable to another disease, or to no disease.  Id.  

The diagnosis recorded is muscular dystrophy.  The veteran's 
complaint of easy fatigability in March 2001 was subsequently 
identified and diagnosed as being symptomatic of his muscular 
dystrophy, currently at issue.  The veteran made one 
complaint in 1998 of dizziness, which was made in conjunction 
with seeking treatment for the flu.  Additionally, the 
veteran has made several complaints of headaches, from 
February 1996 to November 2001.  The veteran has, at 
different times, related his headaches to having their onset 
while on active duty, to immediately following his six-week 
radiation therapy, to one year following radiation therapy, 
to taking hypertension medication, and to taking medication 
on an empty stomach.  The veteran's headaches have been 
medically attributed to tension, sinuses, and muscle tension.  
A July 2001 opinion indicated that the examiner was unable to 
directly relate muscle tension type headaches to Hodgkin's 
disease or the treatment for it.  The veteran's dizziness, 
fatigability and headaches, as subjective residuals, are, 
therefore, not consistent with the disease of record, and 
have either been incorporated into the diagnosis itself, or 
are "more likely attributable to another disease, or to no 
disease."  Id.  As such, the veteran's subjective residual 
complaints cannot be accepted as a basis upon which to 
increase the veteran's 30 percent disability evaluation for 
muscular dystrophy.


VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic codes that would 
provide a basis for a higher evaluation for the veteran's 
residual muscular dystrophy in this case.  The Board has 
considered other diagnostic codes pertaining to organic 
diseases of the central nervous system, as well as other 
diagnostic codes, which could be used as a basis of 
evaluation in rating the veteran's residual muscular 
dystrophy in excess of the prescribed minimum in accordance 
with 38 C.F.R. § 4.124a.  The veteran has not complained of, 
nor been diagnosed with, any encephalitis, paralysis agitans, 
bulbar palsy, brain vessels, myelitis, poliomyelitis, 
hematomyelia, syphilis, tabes dorsalis, amyotrophic lateral 
sclerosis, multiple sclerosis, cerebrospinal meningitis, 
brain abscess, syringomyelia, myasthenia, brain disease as 
due to trauma, or cerebral arteriosclerosis to warrant an 
evaluation in excess of 30 percent.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8022, 8024-8046 (2004).

Moreover, the medical evidence has not shown the veteran to 
have complete or partial loss of one or more extremities, 
speech disturbance, impaired vision, disturbance of gait, 
tremors, headaches, dizziness, or fatigability to warrant 
evaluation in excess of 30 percent.  See 38 C.F.R. §§ 4.71a, 
4.75, 4.76, 4.76a, 4.84a, 4.87, 4.88a, 4.119, 4.124a (2004).  
Accordingly, the Board finds no reason for evaluating this 
residual disability under a diagnostic code other than 
Diagnostic Code 7709-8023.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  

With consideration of the entire record subsequent to October 
1995, the Board finds that the manifestations of the 
veteran's residual muscular dystrophy warrant no more than 
his currently assigned 30 percent evaluation.  Although there 
is evidence of muscle atrophy and generalized muscle 
weakness, these associated symptoms do not warrant a higher 
rating, as a rating in excess of 30 percent would be out of 
proportion with the minimal impairment of the veteran's motor 
and/or sensory functions.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 7709-8023.  Accordingly, a disability evaluation in 
excess of 30 percent for the veteran's muscular dystrophy 
with mild limitation of motion of the neck, secondary to 
radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease, is denied.

An Initial Increased Rating For Residual Weakness Of The 
Right and Left Upper Extremities.

This claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As stated above, if there has been no 
local recurrence or metastasis of Hodgkin's disease, the 
rating for the service-connected disease is based on residual 
conditions.  See 38 C.F.R. § 4.117, Diagnostic Code 7709.
By a December 2004 rating decision, service connection was 
granted for weakness of the right upper extremity, secondary 
to radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease, and weakness of the left upper 
extremity, secondary to radiation treatment of Hodgkin's 
disease, evaluated as residual of Hodgkin's disease, each of 
which was assigned a respective disability evaluation of 20 
percent.  38 C.F.R. §§ 4.117, 4.124a, Diagnostic Code 7709-
8510.  The hyphenated diagnostic code in this case indicates 
that Hodgkin's disease under Diagnostic Code 7709 is the 
service-connected disorder, and paralysis of the upper 
radicular group under Diagnostic Code 8510 is a residual 
condition.  See 38 C.F.R. § 4.27.  A 20 percent rating 
contemplates mild "incomplete paralysis" for both the major 
and minor sides.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8510.

The medical evidence of record subsequent to October 1995 
regarding muscle strength and weakness is discussed in the 
above sections in detail; however, medical evidence relevant 
to this time period and specific to the veteran's upper 
extremities is discussed herein.

A private physician's report from February 1996 indicates 
that the veteran underwent an EMG.  The right deltoid, 
biceps, triceps, first dorsal interosseus, vastus lateralis, 
tibialis anterior, peroneus longus, and median gastrocnemius 
muscles were sampled.  Trace fibrillation and positive sharp 
waves were noted in all sampled muscle groups, excluding the 
right vastus lateralis.  No myotonic discharges, complex 
repetitive discharges, or myochumic discharges were noted.  
Full interference pattern was seen at all sample sites on 
voluntary contraction.  The examiner noted that in the right 
biceps and tibialis anterior muscles, some motor units 
appeared myopathic in character, being small in amplitude and 
polyphasic in character.  Other sampling sites were 
unremarkable.  The examiner indicated that the EMG 
examination was "abnormal," due to demonstrated features 
compatible with a primary muscle disease.

Another private consultation report from February 1996 
indicates that the veteran reported noticing shoulder girdle 
pain approximately two years earlier.  The veteran also 
reported that approximately six months earlier, he began to 
have joint pain localized in the shoulders, hands, and knees.  
He reported he had not experienced difficulty raising his 
arms above shoulder level.  He reported no history of 
lateralized limb complaints.  The veteran rated his pain as 
varying from a minimum of 1 to 2, to a maximum of 7 to 8 on a 
scale of 10, but that the pain was typically a 3 to 4.  He 
indicated that the pain was always present, of variable 
intensity, and best described as "a steady ache."  He 
reported that the pain was worse in the morning on arising.  
He indicated accompanying weakness, which was localized to 
the shoulders and hands.  The veteran reported working at his 
job without restriction.  Family history was negative for 
neuromuscular disease, and the veteran denied ever having had 
a general anesthetic.

Upon physician examination, the physician noted that there 
was no restriction on range of motion of the cervical spine, 
shoulders, elbows, or wrists.  Sustained neck extension did 
not precipitate radicular pattern pain, nor did neck flexion 
precipitate Lhermitte's phenomenon.  Adson's maneuver, flexed 
elbow test, and Phalen's test proved negative in both upper 
extremities.  There was no arthritic change noted on 
inspection of the hands.  Cranial nerve examination at II 
through XII was normal.  Motor examination revealed normal 
bulk and tone in all four extremities.  A formal assessment 
of strength revealed "mild" weakness of the neck flexors 
and bilateral deltoids.  Manual muscle testing was otherwise 
normal, including evaluation of the neck flexors, neck 
extensors, deltoid, supraspinatus, infraspinatus, biceps, 
brachioradialis, triceps, wrist/finger extensors, and small 
muscles of the hands.  The veteran's reflexes were graded as 
hypoactive, but symmetrical and without asymmetry noted on 
testing the biceps, brachioradialis, triceps, and finger.  
Sensory examination revealed equal appreciation of pinprick, 
vibration, and joint position sense in all four extremities.  
Cerebellar testing was assessed normal in the upper and lower 
extremities.  The physician indicated that the clinical 
examination demonstrated mild myopathic pattern weakness.

At the veteran's January 1998 hearing before the RO, he 
testified that he was having pain in his neck at the 
radiation treatment site.  He stated that he experienced 
weakness in his arms and fingers.  Likewise, the veteran's 
spouse testified that the veteran appeared to have muscle 
weakness in his fingers.

A VA outpatient treatment note from March 2001 indicates that 
the veteran complained of pain in his right arm and hand.

Upon VA examination in July 2001, the veteran reported, 
"over recent years he has developed what he calls a 
'miositis [sic],' which consists of discomfort in his muscles 
of the extremities and trunk."  The veteran described the 
pain as "nonspecific," and indicated that the pain "tends 
to vary from place to place."  He indicated that the pain is 
not related to activity, but that it may be worsened by 
activity and periods of inactivity.  A biopsy of the deltoid 
muscle was nonrevealing.  The veteran complained of slight 
tenderness over a left deltoid scar, but his muscles were 
otherwise not tender, and no vesiculations were noted.  The 
physician found that the only abnormality of the muscle exam 
was the subjective complaints of pain.  The diagnosis was 
diffuse myositis.

Another July 2001 VA examination, which was conducted on the 
same day, revealed that the veteran was in no acute distress.  
There was no papilledema, facial weakness, nor sensory loss.  
Strength and muscle tone of all major muscle groups in the 
upper and lower extremities were within normal limits with no 
ataxia.  Sensory examination revealed that pain, touch, and 
proprioception were intact.  Biceps and triceps jerks were 1+ 
and symmetrical.  The physician found the neurological 
examination was normal.

VA outpatient treatment notes from April 2002 show that the 
veteran reported insidious muscle atrophy in the neck and 
shoulder girdle areas since 11/2 to 2 years ago.  Associated 
symptoms were noted as soreness of the girdle musculature, 
with the upper extremities greater than the lower, and with 
pain in the hands and legs.  The veteran reported that the 
muscle soreness increased after more than 30 minutes of 
continued activity, mostly in the shoulder region.  The 
veteran stated that he did not feel constrained or 
functionally limited with loss of muscle bulk or strength in 
the girdle or neck areas.

Physical examination revealed protracted shoulder and marked 
atrophy of the cervical musculature, pectorals, supra and 
infraspinatus.  The veteran was also noted to have a shallow 
interscapular area and a very prominent mid trapezius.  The 
veteran was noted to have symmetrical sacral musculatures.  
Upon manual muscle test, the veteran had equal strength for 
the distal upper extremities, and for the shoulder girdle 
musculature, "except for the pectorals, rotators which is -
4/5 bilaterally."  The veteran's neck flexors, extensors, 
and rotators were all -4/5.  Sensory examination was normal.  
Bilateral shoulder pain was noted on active range of motion 
beyond 90 degrees; however, range of motion was otherwise 
full including passive range of motion.  Full cervical range 
of motion was also noted.  

A March 2004 private treatment note shows that the veteran 
underwent an EMG, which revealed findings consistent with a 
chronic right upper trunk brachial plexopathy.  It was also 
noted that the veteran had a bilateral upper trunk brachial 
plexopathy.  

Upon VA examination in July 2004, the veteran reported that 
his symptoms of muscle weakness first began a few years after 
receiving radiation therapy in the area of his shoulders and 
back for Hodgkin's lymphoma.  Physical examination revealed 
cranial nerves II through XII were intact, including strength 
of the sternocleidomastoid muscles.  It was noted that the 
veteran had "good" strength with shrugging his shoulders.  
There was minimal weakness with flexion of the neck, and the 
veteran had good strength with extension.  It was noted that 
the veteran had mild weakness of the deltoid muscles, 
infraspinatus and subscapularis.  The remainder of the 
muscles in the upper extremities showed good strength.  There 
was slight weakness of the intrinsic muscles of the veteran's 
hand.  The sensory examination revealed normal sensation to 
pinprick, vibration, and proprioception.  Atrophy of the 
posterior neck muscles, as well as in the shoulder girdles 
was noted.

A 20 percent evaluation for weakness of the right upper 
extremity, and a 20 percent evaluation for weakness of the 
left upper extremity, have been assigned as residual 
conditions of treatment for Hodgkin's disease under 
Diagnostic Code 7709-8510.  Again, neurological disorders are 
rated under 38 C.F.R. § 4.124a.  The upper radicular group, 
fifth and sixth cervicals, is rated under Diagnostic Code 
8510.  Id.  Under Diagnostic Code 8510, a rating of 20 
percent, for both the major and minor sides, encompasses mild 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8510.  The next higher ratings of 40 and 30 percent, assigned 
respectively for the major and minor sides, encompasses 
moderate incomplete paralysis.  Id.  Ratings of 50 and 40 
percent are assigned respectively for the major and minor 
sides, encompassing severe incomplete paralysis.  Id.  
Lastly, the assignment of ratings of 70 and 60 percent are 
assigned respectively for the major and minor sides for 
complete paralysis, including all shoulder and elbow 
movements lost or severely affected, but with the hand and 
wrist movements not affected.  Id.  For rating under 
Diagnostic Code 8510, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Id. at Note.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most moderate, degree.  Id.

It is clear from the medical evidence of record that the 
veteran does not have complete paralysis of the right and 
left upper extremities.  Consequently, the Board must undergo 
an analysis as to the degree of incomplete paralysis as 
support by the medical evidence, to wit, whether the 
veteran's incomplete paralysis is "mild," "moderate," or 
"severe."  The Board observes that the words "mild," 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).  It should also be noted that use of descriptive 
terminology by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The medical evidence of record subsequent to October 1995 
indicates that the veteran complained of joint pain, with 
accompanying weakness, which was localized to the shoulders 
and hands, but that he had not experienced difficulty raising 
his arms above shoulder level.  There was no restriction on 
range of motion of the cervical spine, shoulders, elbows, or 
wrists.  Subsequent evidence shows complaints of bilateral 
shoulder pain on active range of motion beyond 90 degrees; 
otherwise range of motion was noted as full, to include 
passive range of motion.  The veteran also had full cervical 
range of motion.  Over time, the veteran's sensory 
examinations revealed equal appreciation of pinprick, 
vibration, and joint position sense in the right and left 
upper extremities, with intact proprioception and normal pain 
and touch, and a subsequent indication of normal.  Further, 
the veteran's muscle bulk and tone was normal in the upper 
extremities on both the right and the left.  Subsequently, 
strength assessments revealed mild weakness of the neck 
flexors and bilateral deltoids, minimal weakness with flexion 
of the neck, mild weakness of the deltoid muscles, 
infraspinatus, and subscapularis, and slight weakness of the 
intrinsic muscles of the veteran's hand.  This "mild," 
"minimal," and "slight" weakness was attributed to marked 
atrophy of the cervical musculature, pectorals, supra and 
infraspinatus, atrophy in the neck and shoulder girdle areas, 
and a mild myopathic pattern weakness with a bilateral upper 
trunk brachial plexopathy.  Conversely, the veteran had 
intact strength of the sternocleidomastoid muscles.  
Additionally, strength and muscle tone of all major muscle 
groups in the upper extremities were noted as normal.  It was 
also later noted that the veteran had good strength with 
shrugging his shoulders, good strength with neck extension, 
and that the remainder of the muscles in the upper 
extremities showed good strength, as well.

It is clear from the medical evidence that the veteran's 
incomplete paralysis is indicative of a degree of impaired 
function, which is substantially less than a picture of 
complete paralysis.  There is no evidence of nerve lesions.  
However, it is also clear that the veteran's right and left 
upper extremity weakness is not "wholly sensory."  However, 
again, given the consistent descriptions of the veteran's 
right and left upper weakness disabilities as mild, minimal, 
and slight, with consistently good strength, the Board finds 
that a determination of a mild incomplete paralysis 
disability picture is appropriate to both the veteran's right 
upper extremity weakness, as well as the left upper extremity 
weakness.  Consequently, a 20 percent rating is appropriate 
for both the right and the left disabilities, respectively, 
under Diagnostic Code 8510.

Again, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions raised in the record.  Schafrath, 1 Vet. App. 589.  
However, there are no other diagnostic codes that would 
provide a basis for a higher evaluation for the veteran's 
right upper extremity weakness and left upper extremity 
weakness in this case.  The Board has considered other 
diagnostic codes pertaining to diseases of the peripheral 
nerves.  Although the veteran intermittently complained of 
hand and finger weakness, the veteran has not complained of, 
nor been diagnosed with, any middle, lower, or "all" 
radicular group conditions, nor any radial, median, ulnar, 
musculocutaneous, circumflex, long thoracic, or any other 
nerve conditions to warrant an evaluation in excess of 20 
percent.  See 38 C.F.R. § 4.124a.

With consideration of the entire record subsequent to October 
1995, the Board finds that the manifestations of the 
veteran's residual right upper extremity weakness and left 
upper extremity weakness warrant no more than his currently 
assigned 20 percent evaluation, respectively.  Although there 
is some evidence of muscle atrophy and weakness, these 
symptoms do not warrant a higher rating for either the right 
or the left upper extremities, as a rating in excess of 20 
percent is reserved for a higher than "mild" level of 
incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 7709-8510.  Accordingly, a respective disability 
evaluation in excess of 20 percent for the veteran's right 
upper extremity, secondary to radiation treatment of 
Hodgkin's disease, evaluated as residual of Hodgkin's 
disease, and left upper extremity, secondary to radiation 
treatment of Hodgkin's disease, evaluated as residual of 
Hodgkin's disease, is not warranted for either side, and is, 
therefore, denied for both the right and the left upper 
extremities.

It is noted that the veteran stated that he experiences pain 
or discomfort in his muscles and joints in varying degrees 
intermittently.  The medical evidence indicates that the pain 
is not specifically brought on or intensified by any specific 
activity or inactivity not contemplated by the Rating 
Schedule.  It is important to emphasize that the Rating 
Schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered the issue of whether the veteran's 
service-connected residuals of Hodgkin's disease presented an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
consideration of extraschedular ratings is warranted for 
either time period.  See 38 C.F.R. § 3.321(b) (2004); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, 
the schedular evaluations in this case are not inadequate.  
The evidence does not show that the veteran's service-
connected residuals of Hodgkin's disease interferes markedly 
with employment beyond that contemplated in the assigned 
rating, nor do they warrant frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met for either applicable time period.  Accordingly, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the veteran.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for Hodgkin's disease from 
January 20, 1995 to October 22, 1995, is denied.

An initial rating in excess of 30 percent for muscular 
dystrophy with mild limitation of motion of the neck, 
secondary to radiation treatment of Hodgkin's disease, 
evaluated as residual of Hodgkin's disease, is denied.

An initial rating in excess of 20 percent for weakness of the 
right upper extremity, secondary to radiation treatment of 
Hodgkin's disease, evaluated as residual of Hodgkin's 
disease, is denied.

An initial rating in excess of 20 percent for weakness of the 
left upper extremity, secondary to radiation treatment of 
Hodgkin's disease, evaluated as residual of Hodgkin's 
disease, is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


